Citation Nr: 0428571	
Decision Date: 10/18/04    Archive Date: 10/28/04

DOCKET NO.  03-19 635	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.	Entitlement to service-connection for bilateral knee 
impairment.  

2.	Entitlement to service-connection for lower back 
impairment.  

3.	Entitlement to a disability rating in excess of 10 percent 
for residuals of a right middle finger dislocation. 


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

Christopher J. McEntee, Associate Counsel 


INTRODUCTION

The veteran had active service from September 1978 to January 
1982, and from June 1982 to June 1984.      

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from February 2003 and November 2004 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Detroit, Michigan.  


FINDINGS OF FACT

1.	The appellant does not have a present knee disability.    

2.	The appellant did not have a lower-back injury during 
active service.    

3.	Symptoms of the appellant's finger injury are not 
productive of more than favorable or unfavorable ankylosis of 
the right middle finger.  


CONCLUSION OF LAW

1.	The veteran does not have a chronic knee disability which 
was incurred in or aggravated by service.  38 U.S.C.A. § 1131 
(West 2002).

2.	Residuals of lower back problems were not incurred in 
active service.  38 U.S.C.A. §§ 1131 (West 2002).

3.	The manifestations of the right middle finger do not 
warrant a rating in excess of 10 percent.  38 U.S.C.A. 
§ 1155; 38 C.F.R. 4.71(a) Diagnostic Code 5226 (2003).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matter - VA's Duty to Notify and Assist

Prior to proceeding with an examination of the merits of the 
claims, the Board must first determine whether the appellant 
has been apprised of the law and regulations applicable to 
this matter; the evidence that would be necessary to 
substantiate the claims; and whether the claims have been 
fully developed in accordance with the Veterans Claims 
Assistance Act (VCAA) and other applicable law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002).

The VCAA provides that VA shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate a claim for a benefit under a law administered 
by the Secretary, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
In part, the VCAA specifically provides that VA is required 
to make reasonable efforts to obtain relevant governmental 
and private records that the claimant adequately identifies 
to VA and authorizes VA to obtain.  The VCAA further provides 
that the assistance provided by the Secretary shall include 
providing a medical examination or obtaining a medical 
opinion when such an examination or opinion is necessary, as 
further defined by statute, to make a decision on the claim.  
38 U.S.C.A. § 5103A (West 2002).

In Pelegrini v. Principi, 18 Vet.App 112 (2004), it was in 
part held that a VCAA notice, as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision (i.e., 
that of the RO) on a claim for VA benefits.  In Pelegrini, it 
was also observed that VA must (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claims.  This new "fourth element" of 
the notice requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  It was also held in Quartuccio v. Principi, 
16 Vet. App. 183 (2002) that VA must strictly comply with all 
relevant provisions of the VCAA.     

In this matter, the record indicates that the appellant has 
been fully apprised of what evidence would be necessary to 
substantiate his claim, as well as informed of the specific 
assignment of responsibility for obtaining such evidence.  38 
U.S.C.A. § 5103(a); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

In specific compliance with Quartuccio, and in response to 
the appellant's original claim for service connection, the RO 
advised the appellant by letter dated in June 2002 of the 
evidence that would substantiate the appellant's claim, and 
the responsibility for obtaining the evidence.  The RO 
reiterated these matters in an October 2002 letter, 
encouraging him to provide any further relevant evidence.  
The appellant was later provided with a copy of the original 
rating decision dated in February 2003 setting forth the 
general requirements of then-applicable law pertaining to a 
claim for service connection.  In March 2003, the RO sent the 
appellant notice of his option to see a Decision Review 
Officer to review his case in March 2003.  In July 2003, the 
appellant was provided with the Statement of the Case, which 
reiterated the general advisement found in the rating 
decision.  

Based on new medical information, the RO then revisited the 
appellant's claim for an increased rating for his service-
connected digit injury.  After further deliberation, the RO 
sent the appellant another rating decision in February 2004, 
which set forth the general requirements of then-applicable 
law pertaining to disability ratings.  This notice was 
reiterated in a Supplemental Statement of the Case issued to 
the appellant later that month.  

Because the appellant had been continually apprised for 
approximately 18 months of the nature of substantiating 
evidence and his responsibility for obtaining it, the 
provisions of the VCAA as to notice have been satisfied.  See 
38 U.S.C.A § 5103(b) (Providing in substance that after 
advisement to the claimant under the VCAA of any information 
which was not previously provided, if such information or 
evidence is not received within one year from the date of 
such notification, no benefit may be paid or furnished by 
reason of the claimant's application).

The record further reflects that in an effort to ensure that 
all relevant evidence had been obtained within its previous 
advisements, the RO obtained the appellant's service records, 
service medical records, VA medical records, and private 
medical records.  VA also afforded the appellant an October 
2003 personal hearing before a Decision Review Officer, the 
transcript of which is attached to the record.  38 U.S.C.A.§ 
5103A (a),(b) and (c).  These records were then reviewed by 
the RO.            

The Board finds that VA has done everything reasonably 
possible to assist the appellant.  In the circumstances of 
this case, additional efforts to assist the appellant in 
accordance with the VCAA would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  

In sum, VA has satisfied its duties to inform and assist the 
appellant at every stage of this case.  Given the extensive 
development undertaken by the RO and the fact that the 
appellant has pointed to no other evidence which has not been 
obtained, the Board finds that the record is ready for 
appellate review.

The Merits of the Appellant's Claims for Service-Connection 
and Increased Rating:

I.  Background:

The appellant claims to suffer from service-connected knee 
and lower-back disabilities.  

Regarding his knees, the appellant maintains that years of 
high-impact running in combat boots in the Marine Corps 
caused his bilateral knee condition.  He stated that this 
condition manifested itself while in service, and that he 
received in-service treatment for knee pain at an on-base 
clinic in Southern California.  He further stated that while 
on active duty the Marine Corps offered him a medical 
discharge for his knee problems, but that he refused, opting 
instead to remain in service to receive an honorable 
discharge.  While in service he received therapy for his 
knees, which he believes proved helpful in the short term.  
But he claims that his knees began bothering him again soon 
after his discharge from active duty.    

The appellant's service medical records show that he reported 
knee difficulties on his entrance exam in 1978.  These 
records also show that he was treated for knee soreness while 
on active duty.  Beginning in January 2002, the appellant's 
VA medical records reflect complaints of knee soreness and 
swelling.  Later in 2002, he reported that his right knee was 
"giving out" and causing severe pain.  

A November 2002 VA medical examiner concluded, however, that 
the appellant's knees were normal, without evidence of trauma 
or any other pathology.  A January 2004 VA examination 
concluded likewise.  There, the attending physician found 
that the appellant's knees were normal and stable, and had 
full range of motion.  Negative X-ray reports reinforced this 
diagnosis.  

Regarding his lower back, evidence of record shows that in 
1998 the appellant  injured his lower back while shoveling 
snow.  He suffered herniation of several discs, the pain from 
which radiated to his medial right leg and groin region.  
Subsequent private and VA examinations showed bulging discs 
and degeneration in the lower-back area.  

The record indicates a lack of evidence corroborating the 
appellant's claim that his back injury is service connected.  
No back problems were noted on his entrance exam, in his 
service medical records, or on his final separation exam in 
June 1984.    

In the alternative, the appellant also claimed that his back 
problem was secondary to his knee problems.  VA also 
addressed this issue in its November 2002 and January 2004 VA 
medical examinations.  In each, the treating physician stated 
that the lower-back condition was unrelated to any issue 
regarding a knee condition.  

Regarding his finger disability, the appellant was service 
connected in May 2002 at 0 percent disabling.  The rating was 
later increased to 10 percent in February 2004.  

II.  Analysis:

Knees:

It is well settled that the law limits entitlement for 
service-related diseases and injuries to cases where the 
underlying in-service incident has resulted in a present 
disability -- the first prong of a successful claim of 
service connection.  In the absence of proof of a present 
disability, there is no valid claim presented.  See Brammer 
v. Derwinski, 3 Vet. App. 223 (1992); Rabideau v. Derwinski, 
2 Vet. App. 141 (1992).  "Disability" means "an impairment 
in earnings capacity resulting from such diseases and 
injuries and their residual conditions in civil 
occupations."  38 C.F.R. § 4.1; see Davis v. Principi, 276 
F.3d 1341, 1345 (Fed. Cir. 2002)(citing with approval VA's 
definition of "disability" in 38 C.F.R. § 4.1 and 
"increase in disability" in 38 C.F.R. § 3.306(b)).

Diagnostic Codes 5256 through 5259 under 38 C.F.R. 4.71(a) 
specifically address knee disabilities for VA purposes.  The 
requisite criteria necessary to establish a minimal knee 
disability under any one of these provisions is one of the 
following:  ankylosis; slight recurrent subluxation or 
lateral instability; frequent episodes of "locking," pain 
and effusion into the joint; or, removal of semilunar 
cartilage.  Id.

Though the presented evidence demonstrates that the appellant 
reported knee discomfort before and during active duty, the 
record lacks evidence showing that he has suffered any of 
these threshold knee difficulties.  Rather, the appellant's 
knees were found to be normal in two separate VA Compensation 
and Pension medical evaluations.  

In November 2002, the treating VA physician noted that both 
knees were normal looking, that alignment was normal without 
any effusion, that there was mild crepitation without any 
pain, that the ligaments were stable, that McMurray and 
drawer tests were negative, that power against resistance was 
good, that squatting was achieved, and that the range of 
motion in both knees was 0-140 degrees on both sides.  After 
noting the subjective complaint of pain in both knees, the 
physician concluded that there was no evidence of residual 
trauma or any other pathology.  

In the January 2004 Compensation and Pension Examination, the 
treating physician noted the appellant's claimed pain, but 
also noted that the appellant does not use knee braces.  He 
further noted that both lower limbs were negative for any 
neurological deficiency, that muscle atrophy was undetected, 
that muscle tone was satisfactory, and that the legs looked 
normal without any swelling or deformity.  The physician 
stated that X-rays showed both knees to be normal.  The 
diagnosis was that the knees were normal with full range of 
motion and without any evidence of instability.  

The evidence of record does not demonstrate that the 
appellant suffers from a present knee disability.  Given the 
unrebutted evidence on this matter, the Board concludes that 
the preponderance of the evidence is against the veteran's 
claim for entitlement to service connection for a knee 
disability.  See 38 U.S.C.A. § 5107(b).  

Lower Back:

To establish service connection for a claimed disability, the 
evidence must demonstrate that a particular disease or injury 
resulting in current disability was incurred during active 
service, or if pre-existing active service, was aggravated 
therein.  38 U.S.C.A. § 1110, 1131.  Such disease or injury 
may be presumed to have been incurred during service if it 
manifested itself to a compensable degree within one year of 
separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  Or, if a condition 
noted during service is not shown to be chronic, then 
generally a showing of continuity of symptoms after service 
is required to establish service connection.  38 C.F.R. § 
3.303(b).

Though there is ample evidence that the appellant currently 
suffers from a back problem, the record does not indicate 
that it is attributable to service.   Rather, evidence 
generated at the hearing and in private and VA medical exams 
shows that the appellant injured his back in 1998 while 
shoveling snow for his employer.   

Alternatively, in his personal hearing the appellant also 
maintained that his back problem was secondary to his knee 
condition.  Service connection may be established for a 
disability which is proximately due to or the result of a 
service-connected disease or injury.  38 C.F.R. § 3.310(a).  
When service connection is thus established for a secondary 
condition, the secondary condition shall be considered part 
of the original condition.  Id.  The United States Court of 
Appeals for Veterans Claims has further held that when 
aggravation of a veteran's nonservice-connected disability is 
proximately due to or the result of a service-connected 
disease or injury, it too shall be service connected for that 
degree of aggravation.  Allen v. Brown, 7 Vet. App. 439, 446 
(1995).  Establishing service connection on a secondary basis 
requires evidence sufficient to show: (1) that a current 
disability exists, and (2) that the current disability was 
either (a) caused by or (b) aggravated by a service-connected 
disability.  Id. 

Treating VA physicians addressed this issue in both 
Compensation and Pension Examinations.  The November 2002 
examiner stated that it was unlikely the back problem was 
secondary to knee problems, while the January 2004 examiner 
opined that the two were completely unrelated.  There is no 
medical evidence of record challenging these conclusions.  In 
any event, service connection is not in effect for a knee 
disability.

In the absence of evidence showing that the appellant was 
diagnosed with, or suffered from, a back injury while on 
active duty or soon thereafter, or that his current injury is 
secondary to a separate service-connected disability, the 
appellant cannot avail himself of the service connection 
theory of recovery.  Combee v. Brown, 34 F.3d 1039, 1043 
(Fed. Cir. 1994).  As such, the preponderance of the evidence 
is against this claim.  38 U.S.C.A. § 5107(b).   

Finger Disability:  

Ratings for service-connected disabilities are determined by 
comparing the symptoms the veteran is presently experiencing 
with criteria set forth in VA's Schedule for Rating 
Disabilities (Rating Schedule), which is based as far as 
practical on average impairment in earning capacity.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2003).  
Separate diagnostic codes identify the various disabilities.  
See 38 C.F.R. § 4.1 (2003); Schafrath v. Derwinski, 1 Vet. 
App. 589, 592 (1995).

Diagnostic Code 5226 of 38 C.F.R. 4.71(a) specifically 
applies to the appellant's service-connected digit 
disability.  That code pertains to injuries to the long 
finger.  In matters where that finger is the sole disabled 
finger, a maximum rating of 10 percent disability is allowed.  
The RO correctly assigned this rating in its February 2004 
rating decision.    In the absence of evidence of an unusual 
or exceptional disability, extraschedular consideration is 
not in order.


ORDER

Entitlement to service connection for a bilateral knee 
disability is denied.

Entitlement to service connection for a low back disability 
is denied.

Entitlement to a rating in excess of 10 percent for the 
service-connected right middle finger dislocation is denied.  



	                        
____________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



